Citation Nr: 0923443	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition with cramping.

2.  Entitlement to service connection for a stomach condition 
with cramping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to July 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Historically, the Veteran filed the underlying claim for 
service connection in July 1946.  That claim was denied in a 
July 1946 rating decision.  The Veteran attempted to reopen 
his claim in July 2004.  The RO reopened the claim but denied 
service connection in a November 2004 rating decision.

The Veteran attempted to reopen his claim again in January 
2006.  The RO denied the Veteran's claim in the April 2007 
rating decision currently on appeal on the grounds that new 
and material evidence had not been received.  In a statement 
of the case (SOC) dated January 2008, the RO reopened the 
claim but denied it on the merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a stomach 
condition with cramping is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2004 rating 
decision that denied service connection for a stomach 
condition with cramping.

2.  Evidence received since the November 2004 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the 
Veteran's claim for service connection for a stomach 
condition with cramping is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for a stomach condition with 
cramping.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the January 2007 letter fully 
complied with VCAA notice requirements for service connection 
claims.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as discussed below, the Board finds that new and material 
evidence sufficient to reopen the claim has been received.  
Therefore, any error with respect to the timing or content of 
notice regarding the criteria for reopening a claim is 
harmless and did not prejudice the Veteran.

The Veteran's service treatment records, VA authorized 
examination reports, VA treatment records and supporting lay 
statements have been associated with the claims file.  VA has 
provided the Veteran with opportunity to submit evidence and 
arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
peptic ulcers, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted earlier, the Veteran attempted to reopen his claim 
again in January 2006.  The RO denied the Veteran's claim in 
the April 2007 rating decision currently on appeal on the 
grounds that new and material evidence had not been received.  
In an SOC dated January 2008, the RO reopened the claim but 
denied it on the merits.  In any event, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the November 2004 
decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the most recent prior 
denial in November 2004, there was no evidence of continuity 
of symptoms of the condition for which the Veteran was 
treated for in service from the date of discharge to the 
present.  The RO found that the Veteran's then-current 
diagnosis of hiatal hernia with gastroesophageal reflux 
disease (GERD) was unrelated to the two instances of 
treatment in service for acute gastroenteritis in June 1944 
and in June 1946.  The Board notes further, that service 
treatment records of record showed that at the time of the 
June 1944 hospitalization that the Veteran reported a history 
of chronic indigestion.  Further, the Veteran's July 1946 
separation physical examination included a history of having 
been hospitalized for stomach trouble on two occasions for 10 
days in June 1946.  Although physical examination was within 
normal limits at the time of the July 1946 separation 
examination, the Veteran did report that he still had 
occasional cramps.

Since the prior final decision, evidence has been added to 
the claims file.  Specifically, the Veteran submitted a 
statement in May 2006, and his wife, his sister, his son, and 
his two daughters submitted lay statements dated June 2006 in 
support of the Veteran's claim.  Collectively, these 
statements describe how the Veteran has experienced abdominal 
pains and stomach upset from his time in service through the 
present day, and that he has largely treated his condition 
with over-the-counter remedies.  The statements also relate 
the effect that these symptoms have had on his daily life, 
including not being able to eat certain foods, not enjoying 
family outings, and having to lie down and rest due to not 
feeling well.  The statements also mentioned that the Veteran 
sought treatment from several doctors after he was separated 
from service.

VA treatment records dated June 2006 were associated with the 
claims file and indicate that the Veteran complained of 
stomach upset and reported having such problems since his 
time in service.  He stated he experienced a burning 
sensation after eating food, and that sleeping on a wedge 
provided some relief.

The Board finds that the evidence received since the last 
final decision is new and material.  The evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
because it goes to a previously unestablished fact of whether 
the Veteran experienced continuity of symptoms of the 
condition for which he was treated for in service and as 
such, suggests a relationship between the Veteran's current 
stomach complaints and his military service. 
 
As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  As discussed in the REMAND section 
below, further development of the Veteran's claim for service 
connection for a stomach condition with cramping is required.




ORDER

New and material evidence having been received, the claim for 
service connection for a stomach condition with cramping is 
reopened; the appeal is granted to this extent only.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, the Veteran was diagnosed with gastroenteritis 
in June 1944 and June 1946.  He was afforded a VA examination 
with respect to his stomach condition in December 2007.  The 
Veteran was diagnosed with gastroesophageal reflux disease 
secondary to hiatal hernia.  However, an opinion as to the 
relationship between his current diagnosis and the 
gastroenteritis diagnosed in service was not requested or 
provided.  In light of the Veteran's in-service and current 
diagnosis, as well as the assertions of a continuity of 
symptomatology between the Veteran's time in service and the 
present, and considering the "low threshold" established by 
McLendon, the case should be remanded for a medical opinion 
as to whether it is at least as likely as not that the 
Veteran's current GERD secondary to hiatal hernia was 
incurred in service.  See 38 C.F.R. § 3.159(c); McLendon, 20 
Vet. App. at 83-86.

Additionally, the lay statements submitted by the Veteran 
indicate that he sought treatment from several doctors after 
service.  Specifically, the Veteran's wife noted that the 
Veteran was treated for his condition by Dr. K. in Holton, 
Kansas; Dr. K. in Havensville, Kansas; and Dr. F. in Onaga, 
Kansas.  She also noted that all of these doctors are 
deceased.  However, efforts should be made to associate these 
private treatment records with the case file if they are 
available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request that the Veteran provide 
records of any treatment he received after 
service with respect to his stomach 
condition, or that he provide information 
sufficient for VA to identify and request 
such records on his behalf, including the 
name and address of the physicians from 
whom he sought treatment.  If the office 
holding such records requires a signed 
release, the AMC/RO should secure such 
from the Veteran. All attempts to obtain 
these records should be documented in the 
claims file.  If the search for such 
records has negative results, the AMC/RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  The AMC/RO should then request a 
medical opinion from the VA examiner who 
conducted the Veteran's December 2008 VA 
examination.  The examiner should review 
the claims file and state whether the 
diagnosed GERD secondary to hiatal hernia 
is at least as likely as not etiologically 
related to the gastroenteritis and stomach 
complaints in service.  In rendering any 
opinion in this case, the examiner must 
acknowledge and discuss the relevance, if 
any, of the various lay statements of the 
Veteran, as well as the June 2006 lay 
statements of individuals who know the 
Veteran attesting to stomach 
symptomatology after service discharge.

The examiner should review the entire 
record prior to formulating an opinion, 
and provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, he should so state and 
indicate the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine the nature and 
etiology of his GERD secondary to hiatal 
hernia.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, 
to include an opinion as to whether it is 
at least as likely as not that the 
Veteran's current GERD secondary to hiatal 
hernia had its onset in or is otherwise 
related to service.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

5.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


